DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 March 2021 has been entered.

Allowable Subject Matter
2.	Claims 1-2, 4-9, 11-16, and 18-23 (renumbered as claims 1-20) are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-2, 4-9, 11-16, and 18-23 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 7-13) filed on 17 March 2021.    
In addition to Applicant’s remarks filed on 17 March 2021, neither Annaluru nor Siders, either alone or in combination, anticipates or renders obvious the uniquely distinct features of “in response to receiving, by the system, a second message from the user equipment, the second message comprising a session initiation protocol subscribe message comprising a query of provisioning capabilities of the user equipment and an integrated services digital network directory number identifying the user equipment, sending, by the system, a third message directed to the user equipment to facilitate preventing, by the user equipment, a representation of the barred service from being displayed via a display of the user equipment.” as recited in claim 1 and similarly recited in claims 8 and 16, over any of the prior art of record, alone or in combination.  Claims 2 and 4-7 depend on claim 1, claims 9, 11-15, and 21 depend on claim 8, and claims 18-20 and 22-23 depend on claim 16, and each is therefore also allowable over the prior art.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645